Citation Nr: 1452418	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  13-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been submitted to reopen the claim for service connection for residuals of a neck surgery, claimed as neck injury.

2.  Entitlement to service connection for resdiuals of a neck surgery, claimed as neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel






INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of  December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the issue of whether new and material evidence has been submitted to reopen the claim for service connection was denied in the December 2012 rating decision.  The Veteran filed a Notice of Disagreement (NOD) as to that issue in March 2013.  A statement of the case (SOC) was issued in July 2013.  In a VA Form 9 of April 2014, the Veteran stated that he was only appealing the neck issue.  Therefore, the issue of service connection for a back disability is not currently on appeal.

The Board further notes that, at times, the issue on appeal has been listed as two separate issues, service connection for a neck injury, due to surgery, and service connection for neck wound, due to neck surgery.  A review of the claim file shows that the issue is essentially one, entitlement to service connection for residuals of a surgery of the neck.  Therefore, the Board has recharacterized the issue as such on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  Service connection for residuals of a neck surgery was most recently denied by the RO in a decision of January 2010.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's most recent denial of January 2010 decision is neither duplicative or cumulative and raises a reasonable possibly of substantiating the claim.


CONCLUSION OF LAW

1.  The January 2010 rating decision denying service connection for residuals of a neck surgery, is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the January 2010 rating decision is new and material and the claim for service connection for residuals of a neck surgery is reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established requirements with respect to the content of the duty to assist notice under VCAA which must be provided to a veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2012 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, available service medical records, service personnel records, outpatient treatment records and private medical treatment records have been obtained.  

The Board notes that the RO made several requests to obtain records from the National Personnel Records Center (NPRC) to include Surgeon General's Office records, morning reports and Sick Reports, in attempts to obtain the Veteran's records of the surgery of the neck in service.  However, no records were located.  It has been determined that the records are fire-related and are therefore, unavailable. 

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Veteran was not afforded a VA examination because the RO found that reopening of the claims was not warranted.  However, as the Veteran's claim is being reopened, the Veteran will be afforded an opportunity to report for an examination addressing the underlying issue of entitlement to service connection for residuals of his neck surgery. 

Considering the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim with respect to the claim to reopen.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria and Analysis

Where a veteran served during a period of war or during peacetime service after December 31, 1946, he or she is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111 , 1137 (West 2002).

 A veteran who, during peacetime, served for at least six months or after December 31, 1946 is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein). 

According to 38 C.F.R. § 3.304(b) , the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  However, it is crucial to note that, unlike the aggravation prong of the presumption of soundness, the veteran bears the burden of showing a worsening of the condition in service.  See Wagner.  It is only after a worsening is shown that the burden shifts back to VA to rebut the presumption of aggravation.  Id. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Further, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) .

The Veteran seeks to reopen his claim for service connection for residuals of a neck surgery.  This condition was initially denied in a February 1997 rating decision.  The RO denied service connection on the basis that there was no showing of aggravation.  The RO noted that the Veteran entered service with birthmarks on his neck which were surgically removed during service on a remedial basis.  There was evidence of a subsequent scar, but it was something that was expected as a result of the surgery.  The RO notified the Veteran of the decision and he did not appeal.  Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO denied the claim again most recently in a January 2010 rating decision.  The Veteran was informed of the decision and he did not appeal.  Therefore, the decision is final.

The RO's January 2010 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the most recent denial of January 2010.

Applicable regulation states that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 2010 decision, the record included very limited service treatment records and limited service personnel records.  A September 1996 VA examination showing a scar on the neck which with slight keloid.  The examination noted that the Veteran had birthmarks on the neck removed while in service.  It was noted that the Veteran had 4 or 5 lumps removed during service at the back of his neck.  The resulting scar measured 2 inches by 3/4 inch which was irritated by his neck tie with prolonged irritation.  Also of record, were the Veteran's statements which essentially contended that he had a neck disability as a result of the surgery in service.  The original rating decision that denied service connected in February 1997 noted that morning reports from the service department were also of record.  Likewise, VA outpatient treatment records were also of record.  These showed the Veteran had been diagnosed with and treated for cervical degenerative joint disease. 

Submitted since the RO's January 2010 rating decision are additional outpatient treatment records.  There are also numerous additional statements from the Veteran where he argues that he has a neck disability which is due to the surgery in service.  Also added to the record are several letters from the RO documenting their attempts to obtain service treatment records from the Veteran.  Also added to the record is a February 2012 letter from Dr. W.L.C., wherein he states that the Veteran has a keloid scar on his neck which is a result of a surgical procedure in service.   

The Board notes that service personnel records were scanned into the VBMS electronic file in September 2014.  A review of the documents within the file shows that there are no date or receipt stamps that would indicate when exactly the records were received by the RO.  Nevertheless, these records consist of morning reports dated in 1955 showing the Veteran had received treatment at a hospital at Fort Knox.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, however, the recently scanned records appear to have been previously of record prior to conversion of the paper folder into an electronic record as the original denial in 1997 noted that the evidence included morning reports.  These records confirm that the Veteran was treated at the hospital, a fact that was considered and established at the time of the prior denial.  Therefore the finality of the January 2010 rating decision still attaches and the record scanned in 2014 do not constitute a basis on which to reconsider the claim on a de novo basis. 

The Board has made a careful review of the evidence of record.  In the present claim, the private physician's letter of February 2012 suggests that there may have been aggravation of the Veteran's preservice disability with the development of a keloid scar due to poor surgical technique.  This raises a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for residuals of a neck surgery is granted.  38 C.F.R. § 3.156(a). 


ORDER

The application to reopen the claim for service connection for residuals of a neck surgery is granted.


REMAND

As noted above, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) .  On remand, the Veteran should be afforded a VA examination to determine whether the Veteran's surgery during service to remove his birthmark resulted was aggravated by his service.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examinations to evaluate the current nature and etiology any current neck disability.  The claims folder should be made available to the respective examiners for review before the examination.

For any neck disability identified, the respective examiner should indicate whether it is at least as likely as not that the disability is related to the Veteran's birthmark or surgical treatment thereof.

The examiner should indicate whether the Veteran's birthmark and its residual surgical scar was aggravated (increased in severity beyond the natural progress of the disability) by the Veteran's military service.

A complete rationale for any opinions expressed on these examinations must be provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


